Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered January 8, 1986, convicting him of man*503slaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to raise any objection to the charge or request a substitute charge, thereby failing to preserve his claim for appellate review (see, People v Lennon, 118 AD2d 733). Additionally, we see no reason to disturb the sentence imposed (see, People v Suitte, 90 AD2d 80; People v Vasquez, 120 AD2d 757). Thompson, J. P., Lawrence, Weinstein and Rubin, JJ., concur.